J-A12035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

KEISHA COLES,

                            Appellant                   No. 1964 EDA 2015


             Appeal from the Judgment of Sentence May 27, 2015
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0001201-2015


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JUNE 14, 2016

        This is an appeal from the judgment of sentence entered by the

Honorable George A. Pagano of the Court of Common Pleas of Delaware

County after convicting Appellant Keisha Coles of False Identification to Law

Enforcement Authorities.1         Appellant claims the evidence is insufficient to

support her conviction. We affirm.

        On February 13, 2015, at approximately 9:35 p.m., Pennsylvania

State Trooper Matthew Gibson conducted a traffic stop of a vehicle after

noticing one of the vehicle’s taillights was not illuminated.      Appellant was

riding as a passenger in the front seat of the vehicle. After Trooper Gibson

approached the vehicle, he noticed Appellant was not wearing her seatbelt.

____________________________________________


1
    18 Pa.C.S. § 4914(a).



*Former Justice specially assigned to the Superior Court.
J-A12035-16



         Trooper Gibson then asked Appellant for identification and provided

her with an index card for her to write personal information such as her first,

middle, and last name, date of birth, current address, the last four digits of

her Social Security number, and her signature. Trooper Gibson specifically

explained to Appellant that her signature on the index card was an

attestation that everything on the card was true and accurate as to her

identity under the penalty of law insomuch as she was under investigation

for not wearing her seatbelt. Appellant provided Trooper Gibson with a fake

name, Lakeisha Wright, that could not be found in his computer database.

         At this point, Trooper Gibson’s partner, Trooper Walter Crump arrived

on the scene.          After Trooper Gibson briefed Trooper Crump on the

circumstances     of   the   stop,   Trooper   Crump   approached   the   vehicle.

Appellant told Trooper Crump her name was Nagima Coles, which was also a

fake name.       Trooper Gibson again was unable to find this name in the

computer database.        The troopers then placed Appellant under arrest for

providing false information.         As soon as Appellant was informed of her

arrest, she provided the troopers with her actual identity and personal

information. When she was asked to step out of the vehicle, the troopers

discovered an open beer bottle at her feet.

         Appellant waived her right to a jury trial and proceeded to a bench

trial.    On May 27, 2015, the trial court convicted Appellant of False

Information to Law Enforcement but acquitted her of Restrictions on




                                         -2-
J-A12035-16



Alcoholic Beverages, and Failure to Use Safety Belt.2         The trial court

sentenced Appellant to six months probation. This timely appeal followed.3

       Appellant frames her argument with the following language:

              Whether the evidence is insufficient to support the bench
       trial guilty finding on False Identification to police because
       Trooper Gibson exceeded his authority and acted without
       jurisdiction by questioning [Appellant] Keisha Coles, an innocent
       mere passenger, on matters wholly unrelated to the enforcement
       of the Vehicle Code? 75 Pa.C.S. [§] 6308(b).

Appellant’s Brief, at 5.

       Although Appellant couches her argument in terms of the sufficiency of

the evidence, she actually challenges Trooper Gibson’s authority to ask for

her identification and claims Trooper Gibson “intruded on her right to be left

alone.” Appellant’s Brief, at 11. Essentially, Appellant claims that she was

subject to an illegal seizure when questioned by Trooper Gibson.           This

argument should have been raised in a pretrial suppression motion pursuant

to Pa.R.Crim.P. 323, which provides in relevant part:

       Rule 323. Suppression of Evidence
       (a) The defendant or his attorney may make a motion to the
       court to suppress any evidence alleged to have been obtained in
       violation of the defendant's rights.
____________________________________________


2
  75 Pa.C.S. §§ 3809(a), 4581(a)(2)(ii), respectively.
3
   Appellant’s counsel admittedly filed an untimely concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). However,
the trial court granted Appellant’s request for a time extension due to per se
ineffectiveness of defense counsel. See Commonwealth v. Thompson, 39
A.3d 335 (Pa.Super. 2012) (finding defense counsel per se ineffective for
failing to file a 1925(b) statement within the court ordered deadline)).




                                           -3-
J-A12035-16


      (b) Unless the opportunity did not previously exist, or the
      interests of justice otherwise require, such motion shall be made
      only after a case has been returned to court and shall be
      contained in the omnibus pretrial motion set forth in Rule 306. If
      timely motion is not made hereunder, the issue of suppression of
      such evidence shall be deemed to be waived.

Pa.R.Crim.P. 323.     This Court has held that the “failure to raise a

suppression issue prior to trial precludes its litigation for the first time at

trial, in post-trial motions or on appeal.” Commonwealth v. Collazo, 654

A.2d 1174, 1176 (Pa.Super. 1995) (citation omitted). As Appellant did not

file a pretrial motion, but first suggested this challenge in defense counsel’s

closing statement, we find this issue waived for our review.

      To the extent that Appellant is claiming that her conviction is not

supported by sufficient evidence, her claim fails. Section 4914 provides that

an individual may be convicted of providing False Information to Law

Enforcement Authorities if he “furnishes law enforcement authorities with

false information about his identity after being informed by a law

enforcement officer who is in uniform or who has identified himself as a law

enforcement officer that the person is the subject of an official investigation

of a violation of law.” 18 Pa.C.S. § 4914(a).

      Appellant concedes that Trooper Gibson approached her in uniform

and asked for her personal information after informing her that she was

under investigation for not wearing her seatbelt. Trooper Gibson specifically

explained to Appellant that her signature on the index card with her

identification information was an attestation that everything on the card was

true and accurate as to her identity under the penalty of law.       Appellant

                                     -4-
J-A12035-16



admits to giving the troopers two false names to identify herself.

Accordingly, we find the Commonwealth presented sufficient evidence to

convict Appellant of providing False Information to Law Enforcement

Authorities.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2016




                                  -5-